DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Rosenbloom (Attorney on the record) on 05/26/2022 and 06/09/2022.

1. (Currently Amended) A method for initial network access of a subscriber entity to a radio access network
transmitting an attach message towards a network node, the attach message indicating a request for network access of the subscriber entity to a radio access network of the network node;
receiving an identification request originating from the network node, the identification request requesting identification of the subscriber entity;
generating a hash value by inputting into a hash function a string that comprises an electronic identifier for the subscriber entity;
generating an  access identifier using the hash value access identifier comprises the generated hash value; 
transmitting towards the network node a response message responsive to the identification request, the response message comprising the generated access identifier that comprises the generated hash value, the access identifier indicating that the subscriber entity is subscription-less; and
receiving a grant from the network node, the grant allowing the subscriber entity limited network access, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

2. (Previously Presented) The method of claim 1, wherein the grant allows the subscriber entity limited network access to a subscription portal entity.

3. (Previously Presented) The method of claim 2, wherein the grant comprises a network address of the subscription portal entity.

4. (Previously Presented) The method of claim 2, further comprising:
receiving network configuration information and/or resource discovery information originating from the network node, and wherein the network configuration information and/or resource discovery information comprises a network address of the subscription portal entity.

5. (Previously Presented) The method of claim 2, further comprising:
 transmitting a request for generation of a subscription profile for the subscriber entity towards the subscription portal entity.

6. (Previously Presented) The method of claim 5, wherein the request for generation of the subscription profile comprises identity information of the subscriber entity, and wherein the subscriber entity is authenticated by the subscription portal entity based on the identity information.

7. (Cancelled)

8. (Currently Amended) A method for allowing initial network access of a subscriber entity to a radio access network
receiving an attach message originating from the subscriber entity;
transmitting an identification request towards the subscriber entity, the identification request requesting identification of the subscriber entity;
receiving a response message from the subscriber entity, the response message comprising an  access identifier identity of the subscriber entity, the   access identifier indicating that the subscriber entity is subscription-less, wherein the  access identifier comprises a hash value that was generated by hashing a string comprisingan electronic identifier of the subscriber entity; and
transmitting a grant towards the subscriber entity, the grant allowing the subscriber entity limited network access, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

9. (Previously Presented) The method of claim 8, wherein the grant allows the subscriber entity limited network access to a subscription portal entity.

10. (Previously Presented) The method of claim 8, wherein the grant is transmitted without the network node having authenticated the subscriber entity.

11. (Currently Amended) The method of claim 9, further comprising:
providing the  access identifier to the subscription portal entity.

12-13. (Cancelled)

14. (Currently Amended) A method for verification of a subscriber entity
obtaining an  access identifier of the subscriber entity from a network node of a radio access network for which network access of the subscriber entity has been requested; and
performing verification of the subscriber entity, wherein the  access identifier received from the network node is used as reference by the subscription portal entity during the verification, wherein
the  access identifier comprises a hash value that was generated by hashing a stringan electronic identifier of the subscriber entity, wherein
using the  access identifier received from the network node is used as reference comprises:
the subscription portal entity generating a hash value by inputting into a hash function a string that comprises the electronic identifier for the subscriber entity;
the subscription portal entity generating an identifier using the generated hash value, wherein the generated identifier comprises the generated hash value; and
the subscription portal entity comparing the generated identifier to the access identifier received from the network node, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

15. (Previously Presented) The method of claim 14, further comprising:
receiving a request for generation of a subscription profile for the subscriber entity, the request originating from the subscriber entity.

16. (Previously Presented) The method of claim 15, wherein the verification of the subscriber entity is performed upon receiving the request.

17. (Cancelled)

18. (Previously Presented) The method of claim 1, wherein the network access of the subscriber entity is limited to actions needed to be performed by the subscriber entity for subscription profile download.

19. (Previously Presented The method of claim 1, wherein a cellular radio access technology is used for the network access of the subscriber entity.

20. (Currently Amended) The method of claim 1, wherein the access identifier is based on a hash of identity information of the subscriber entity.

21-23. (Cancelled)

24. (Currently Amended) A subscriber entity for initial network access of the subscriber entity to a radio access network
a receiver;
a transmitter; and
processing circuitry, the processing circuitry being configured to cause the subscriber entity to:
transmit an attach message towards a network node, the attach message indicating a request for network access of the subscriber entity to a radio access network of the network node;
receive an identification request originating from the network node, the identification request requesting identification of the subscriber entity;
generate a hash value by inputting into a hash function a string that comprisesan electronic identifier for the subscriber entity;
generate an access identifier using the generated hash value, wherein the generated access identifier comprises the generated hash value;
transmit towards the network node a response message responsive to the identification request, the response message comprising the access identifier that comprises the generated hash value, the access identifier indicating that the subscriber entity is subscription-less; and
receive a grant from the network node, the grant allowing the subscriber entity limited network access, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

25-26. (Cancelled)

27. (Currently Amended) A network node for allowing initial network access of a subscriber entity to a radio access network
a transmitter;
a receiver; and
processing circuitry, the processing circuitry being configured to cause the network node to:
receive an attach message originating from the subscriber entity;
transmit an identification request towards the subscriber entity, the identification request requesting identification of the subscriber entity;
receive a response message from the subscriber entity, the response message comprising an access identifier of the subscriber entity, the access identifier indicating that the subscriber entity is subscription-less, wherein the access identifier comprises a hash value that was generated by hashing a string comprisingan electronic identifier of the subscriber entity; and
transmit a grant towards the subscriber entity, the grant allowing the subscriber entity limited network access, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

28-29. (Cancelled)

30. (Currently Amended) A subscription portal entity for verification of a subscriber entity
processing circuitry, the processing circuitry being configured to cause the subscription portal entity to:
obtain an access identifier of the subscriber entity from a network node of a radio access network for which network access of the subscriber entity has been requested; and
perform verification of the subscriber entity, wherein the access identifier received from the network node is used as reference by the subscription portal entity during the verification, wherein
the access identifier comprises a hash value that was generated by hashing a string comprisingan electronic identifier of the subscriber entity, wherein
the subscription portal entity is configured to use the access identifier received from the network node is used as reference by performing a process that includes:
generating a hash value by inputting into a hash function a string that comprises the electronic identifier for the subscriber entity;
generating and identifier using the generated hash value, wherein the generated identifier comprises the generated hash value; and
comparing the generated identifier to the access identifier received from the network node, wherein
the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).

31-36. (Cancelled)

37. (Currently Amended) The method of claim 1, wherein the generated hash value is smaller than the  electronic identifier.

38. (Cancelled)

39. (Previously Presented) The method of claim 1, wherein the string inputted into the hash function further comprises a random value. 

40. (Currently Amended) The method of claim 39,access identifier further comprises the random value.

41.  (Cancelled) 

42.  (Cancelled)


Allowability Notice
In view of amended claims and further search, Claims 1-6, 8-11, 14, 15, 16, 18, 19, 20, 24, 27, 30, 37, 39, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: BABBAGE (US 20170041733 A1) in view of Zhang (US 20200260259 A1) and GELLER (US 20160173406 A1) is considered as the most relevant document in the prior art, which discloses 

a method for initial network access of a subscriber entity to a radio access network, the method being performed by the subscriber entity, the method comprising: (See BABBAGE [0058])
transmitting an attach message towards a network node, the attach message indicating a request for network access of the subscriber entity to a radio access network of the network node; (See BABBAGE [0058])
receiving an identification request originating from the network node, the identification request requesting identification of the subscriber entity; (See Zhang Fig. 6-1, [0002]: Mobile Equipment ("ME").  [0101])
generating a hash value by inputting into a hash function a string that comprises an electronic identifier (EID) for the subscriber entity; (See BABBAGE [0064] [0024])
		generating an Access Identifier using the generated hash value (See GELLER [0095])
wherein the generated Access Identifier comprises the generated hash value; (See BABBAGE [0024])
transmitting towards the network node a response message responsive to the identification request, the response message comprising the generated Access Identifier (See Zhang Fig. 6-1, [0002]) that comprises the generated hash value (See BABBAGE [0082]), the Access Identifier indicating that the subscriber entity is subscription-less; and (See BABBAGE Fig. 2, [0059] [0016])
receiving a grant from the network node, the grant allowing the subscriber entity(See BABBAGE [0059])

BABBAGE in view of Zhang and GELLER does not discloses the technical features in Claims 1, 8, 14, 24, 27, and 30 of the access identifier further comprises a prefix indicating that the access identifier is not a regular International Mobile Subscriber Identity (IMSI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644